DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Examiner notes that the examples below are NON-LIMITING examples only. Applicant must review and amend all claims for clarity, definiteness, and grammatical accuracy.
Claim 1 recites “the braking control unit sets a strong opening prevention boundary on a closing direction side”. This renders the claim indefinite, as “a closing direction side” is vague and unclear (i.e. which “side” is “a closing direction side”? A “side” of what?). Appropriate correction is required. 
Claim 1 recites “the swing door that opens on an opening direction side from the strong opening prevention boundary”. This renders the claim indefinite, as “an opening direction side” is vague and unclear (i.e. which “side” is “an opening direction side”? An opening direction side of what?). Appropriate correction is required.
Claim 9 recites “the braking control unit sets a braking boundary on an opening direction side from a half latch position”. This renders the claim indefinite, as “an opening direction side from a half latch position” is vague and unclear (i.e. is “an opening direction side from a half latch position” intended to refer to the same “side” as the previously recited “an opening direction side from the strong opening prevention boundary”, recited in claim 1, from which claim 9 depends? How many “opening direction sides” are being claimed?). Appropriate correction is required.
Claim 11 recites “the braking control unit sets a braking boundary on an opening direction side from a half latch position where the latch mechanism generates the engagement force and does not apply the braking force in a case where an action position of the swing door is on the closing direction side from the braking boundary”. This renders the claim indefinite, as the terms “opening direction side” and “closing direction side” are vague and unclear (i.e. which “side” is “opening/closing direction side”? An opening/closing direction side of what?). Additionally, “the closing direction side” lacks proper antecedent basis and is unclear. Appropriate correction is required. 
Claim 11 recites “where the latch mechanism generates the engagement force and does not apply the braking force”. This renders the claim indefinite, as “a braking control unit applying a braking force to a swing door” is previously recited in the claim, and it therefore it is unclear what is being claimed by the limitation “the latch mechanism generates the engagement force and does not apply the braking force”, since the latch mechanism does not appear to ever “apply the braking force”, as “the braking force” is claims as being applied by the “braking control unit”. Appropriate correction is required.
Claim 12 recites “-17-AI-P20180378USthe braking control unit sets a boundary position in an opening/closing action stroke of the swing door and determines how to apply a braking force to the swing door based on whether the action position is in an opening direction or a closing direction by using the boundary position as a reference”. This renders the claim indefinite, as it is unclear how “the action position” can be “in an opening direction or a closing direction”, since a “position” is simply a location of something, and it is unclear how a “position” would have a “direction”). Appropriate correction is required.
Claims 2-8 and 10 are rejected as depending from a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-12 are rejected under 35 U.S.C. 102a1 as being anticipated by Sauerwein et al. (US 2016/0010379) (hereinafter Sauerwien).
Regarding claim 1, as best understood, Sauerwein discloses a vehicle door device comprising: a braking control unit (Considered generally the assembly illustrated in Figures 1-7) applying a braking force to a swing door of a vehicle by controlling an operation of a braking device (Figures 4b-5, considered at least elements 39, 49, 32, and 34); and an action position detection unit (Figure 4b-5, considered at least controller (element 22) and various “sensors” identified in at least paragraphs [0070-0076]) detecting an action position of the swing door, wherein the braking control unit sets a strong opening prevention boundary on a closing direction side from a fully open position as a mechanical opening action limit of the swing door and applies a braking force to the swing door that opens on an opening direction side from the strong opening prevention boundary (See at least paragraph [0094]).  
Regarding claim 2, as best understood, Sauerwein discloses wherein the braking control unit stops the swing door on the closing direction side from the fully open position by applying the braking force (See at least paragraph [0094]).  
Regarding claim 3, as best understood, Sauerwein discloses wherein the braking control unit holds an action position of the stopped swing door by applying the braking force (See at least paragraphs [0080-0085] and [0094], “while applying the braking force, if the controller 22 determines that the door speed has dropped below the selected speed threshold value (or that the motor 35 has stalled), the door control system 10 enters a ‘RESETTING BRAKE’ state 118 which may be essentially the same as the ‘TO BRAKE APPLIED’ state 112 and in which the braking force is adjusted to the holding force so as to hold the door 16 at its current position”).  
 Regarding claim 4, as best understood, Sauerwein discloses wherein the braking control unit applies a first braking force as the braking force to the swing door that opens on an opening direction side from the strong opening prevention boundary and then changes the braking force to a second braking force lower than the first braking force (This configuration is described in at least paragraph [0094]).  
Regarding claim 5, as best understood, Sauerwein discloses wherein the braking control unit changes the braking force from the first braking force to the second braking force in a case where an action speed of the swing door is reduced to a speed below a predetermined low speed threshold value (Examiner notes that the braking force is entirely adjustable based on multiple criteria including door speed and user preferences.  See at least paragraphs [0005-0011], [0064], [0080-0085], and [0094], “For example, the controller 22 may apply a higher braking force if the door speed is higher and a lower braking force if the door speed is lower. While applying the braking force, if the controller 22 determines that the door speed has dropped below the selected speed threshold value (or that the motor 35 has stalled), the door control system 10 enters a ‘RESETTING BRAKE’ state 118 which may be essentially the same as the ‘TO BRAKE APPLIED’ state 112 and in which the braking force is adjusted to the holding force so as to hold the door 16 at its current position”).  
Regarding claim 6, as best understood, Sauerwein discloses wherein the braking control unit applies a third braking force lower than the first braking force as the braking force in a case where an action speed of the swing door that opens on an opening direction side from the strong opening prevention boundary is equal to or less than a predetermined braking setting threshold value (Examiner notes that the braking force is entirely adjustable based on multiple criteria including door speed and user preferences.  See at least paragraphs [0005-0011], [0064], [0080-0085], and [0094], “For example, the controller 22 may apply a higher braking force if the door speed is higher and a lower braking force if the door speed is lower. While applying the braking force, if the controller 22 determines that the door speed has dropped below the selected speed threshold value (or that the motor 35 has stalled), the door control system 10 enters a ‘RESETTING BRAKE’ state 118 which may be essentially the same as the ‘TO BRAKE APPLIED’ state 112 and in which the braking force is adjusted to the holding force so as to hold the door 16 at its current position”).  
Regarding claim 7, as best understood, Sauerwein discloses wherein the braking control unit gradually changes the braking force in a case where the braking - 16-AI-P20180378US force is increased or decreased (See at least Figures 8e-10c. Examiner notes that the braking force is entirely adjustable based on multiple criteria including door speed and user preferences.  See at least paragraphs [0005-0011], [0064], [0080-0085], and [0094]).  
Regarding claim 8, as best understood, Sauerwein discloses wherein the braking control unit stops applying the braking force in a case where a closing action of the swing door is detected (Examiner notes that the braking control unit of Sauerwein is entirely capable of this configuration. See at least paragraphs [0005-0011], [0056-0065], “the brake pistons 32 and 34 may be spaced from the check arm 18 so as not to apply any braking force to the check arm 18”.  
Regarding claim 9, as best understood, Sauerwein discloses wherein a full latch position where the swing door is restrained with respect to a vehicle body based on an engagement force of a latch mechanism provided in the swing door serves as a fully closed position of the swing door, and the braking control unit sets a braking boundary on an opening direction side from a half latch position where the latch mechanism generates the engagement force and does not apply the braking force in a case where an action position of the swing door is on the closing direction side from the braking boundary (See at least paragraph [0081], “The controller 22 may also determine if the door position is outside of a dead zone. The dead zone is a zone that extends from the closed position outward by a selected amount (e.g. about 10 degrees), in which the controller 22 is programmed to prevent the door 16 from being checked”).
Regarding claim 11, as best understood, Sauerwein discloses a vehicle door device comprising: a braking control unit (Considered generally the assembly illustrated in Figures 1-7) applying a braking force to a swing door of a vehicle by controlling an operation of a braking device (Figures 4b-5, considered at least elements 39, 49, 32, and 34); and an action position detection unit (Figure 4b-5, considered at least controller (element 22) and various “sensors” identified in at least paragraphs [0070-0076]) detecting an action position of the swing door, wherein a full latch position where the swing door is restrained with respect to a vehicle body based on an engagement force of a latch mechanism provided in the swing door serves as a fully closed position and the braking control unit sets a braking boundary on an opening direction side from a half latch position where the latch mechanism generates the engagement force and does not apply the braking force in a case where an action position of the swing door is on the closing direction side from the braking boundary (See at least paragraphs [0081] and [0110-0111]).  
Regarding claim 12, as best understood, Sauerwein discloses a vehicle door device comprising: a braking control unit (Considered generally the assembly illustrated in Figures 1-7) applying a braking force to a swing door of a vehicle by controlling an operation of a braking device (Figures 4b-5, considered at least elements 39, 49, 32, and 34); and an action position detection unit (Figure 4b-5, considered at least controller (element 22) and various “sensors” identified in at least paragraphs [0070-0076]) detecting an action position of the swing door, wherein -17-AI-P20180378US the braking control unit sets a boundary position in an opening/closing action stroke of the swing door and determines how to apply a braking force to the swing door based on whether the action position is in an opening direction or a closing direction by using the boundary position as a reference (See at least paragraphs [0081], [0093-0094], and [0110-0111]).  


Claims 1-4, 8-9, and 11-12 are rejected under 35 U.S.C. 102a1 as being anticipated by JP2009143251.
Regarding claim 1, as best understood, JP2009143251 discloses a vehicle door device comprising: a braking control unit applying a braking force to a swing door of a vehicle by controlling an operation of a braking device (See at least paragraphs [0007], [0033-0034], [0044], [0090] and [0102-0109]); and an action position detection unit detecting an action position of the swing door, wherein the braking control unit sets a strong opening prevention boundary on a closing direction side from a fully open position as a mechanical opening action limit of the swing door and applies a braking force to the swing door that opens on an opening direction side from the strong opening prevention boundary (See at least paragraphs [0007], [0033-0034], [0044], [0090] and [0102-0109]).
Regarding claim 2, as best understood, JP2009143251 discloses wherein the braking control unit stops the swing door on the closing direction side from the fully open position by applying the braking force (See at least paragraphs [0007], [0033-0034], [0044], [0090] and [0102-0109]).
Regarding claim 3, as best understood, JP2009143251 discloses wherein the braking control unit holds an action position of the stopped swing door by applying the braking force (See at least paragraphs [0007], [0033-0034], [0044], [0090] and [0102-0109]).
Regarding claim 4, as best understood, JP2009143251 discloses wherein the braking control unit applies a first braking force as the braking force to the swing door that opens on an opening direction side from the strong opening prevention boundary and then changes the braking force to a second braking force lower than the first braking force (See at least paragraphs [0007], [0033-0034], [0044], [0090] and [0102-0109]).  
Regarding claim 8, as best understood, JP2009143251 discloses wherein the braking control unit stops applying the braking force in a case where a closing action of the swing door is detected (See at least paragraphs [0033-0034], “the door opening control unit 26 releases the braking when the pressure sensor described later detects a force for closing the door”).  
Regarding claim 9, as best understood, JP2009143251 discloses wherein a full latch position where the swing door is restrained with respect to a vehicle body based on an engagement force of a latch mechanism provided in the swing door serves as a fully closed position of the swing door, and the braking control unit sets a braking boundary on an opening direction side from a half latch position where the latch mechanism generates the engagement force and does not apply the braking force in a case where an action position of the swing door is on the closing direction side from the braking boundary (See at least paragraphs [0007], [0033-0034], [0044], [0090] and [0102-0109]).    
Regarding claim 11, as best understood, JP2009143251 discloses a vehicle door device comprising: a braking control unit applying a braking force to a swing door of a vehicle by controlling an operation of a braking device (See at least paragraphs [0007], [0033-0034], [0044], [0090] and [0102-0109]); and an action position detection unit detecting an action position of the swing door, wherein a full latch position where the swing door is restrained with respect to a vehicle body based on an engagement force of a latch mechanism provided in the swing door serves as a fully closed position and the braking control unit sets a braking boundary on an opening direction side from a half latch position where the latch mechanism generates the engagement force and does not apply the braking force in a case where an action position of the swing door is on the closing direction side from the braking boundary (See at least paragraphs [0007], [0033-0034], [0044], [0090] and [0102-0109]).  
Regarding claim 12, as best understood, JP2009143251 discloses a vehicle door device comprising: a braking control unit applying a braking force to a swing door of a vehicle by controlling an operation of a braking device (See at least paragraphs [0007], [0033-0034], [0044], [0090] and [0102-0109]); and an action position detection unit detecting an action position of the swing door, wherein -17-AI-P20180378US the braking control unit sets a boundary position in an opening/closing action stroke of the swing door and determines how to apply a braking force to the swing door based on whether the action position is in an opening direction or a closing direction by using the boundary position as a reference (See at least paragraphs [0007], [0033-0034], [0044], [0090] and [0102-0109]).

Allowable Subject Matter
As best understood, claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN B REPHANN/Examiner, Art Unit 3634